PER CURIAM.
The appellants seek review of an order finding Chapter 435, Florida Statutes, facially constitutional. As the appellants committed their offenses prior to the effective date of the statute, they lack standing to raise this issue. See Ch. 95-228, § 64, at 2076, Laws of Fla. (“this act shall take effect October 1, 1995, and shall apply to offenses committed on or after that date”); see also Guest v. Department of Juvenile Justice, 786 So.2d 677 (Fla. 1st DCA 2001). Accordingly, we reverse and remand with directions for the trial court to dismiss with prejudice the appellants’ complaint as it relates to the facial constitutionality of Chapter 435.
REVERSED and REMANDED with directions.
MINER, LEWIS and POLSTON, JJ., concur.